Exhibit 10.2

FIRST AMENDMENT TO

MAINTENANCE AGREEMENT

This First Amendment, effective as of January 1, 2008 (the “Amendment”) entered
into between Delphax Technologies, Inc., a corporation organized under the laws
of the State of Minnesota (DLPX or Delphax) and Harland Clarke Corp., formerly
known as John H. Harland Company, a corporation organized under the laws of the
State of Delaware (“Harland”) amends that certain Maintenance Agreement,
effective January 1, 2005, by and between Delphax Technologies, Inc. and John H.
Harland Company including any and all amendments, exhibits, and addenda (the
“Agreement”). Each capitalized term used in this Amendment not otherwise defined
in this Amendment shall have the meaning assigned in the Agreement. For the
purposes of this Amendment, “Party” shall mean either DLPX or Harland and
“Parties” shall mean DLPX and Harland collectively.

RECITALS

WHEREAS, the Parties agree to extend the term of the Agreement and make
additional changes to the terms and conditions of the Agreement;

NOW THEREFORE, in consideration of the mutual promises hereinafter contained and
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

  1. The first sentence of Section 1.1 is deleted in its entirety and replaced
for all purposes with the following two sentences:

“This Agreement, as amended and including all addenda and exhibits, between DLPX
and Harland is for a term of four years, commencing on the effective date of
January 1, 2008 and terminating on December 31, 2011. Harland shall have the
right to terminate this Agreement for any reason with 90 days’ written notice.”

 

  2. Section 1.2 is amended to add the following at the end of Section 1.2:

“Prices for the period January 1, 2008 through and including December 31, 2008
will be *.

 

  3. Sections 1.4 is deleted in its entirety and the following language is
substituted in its place for all purposes:

“1.4. Harland shall have the right to interview and offer employment to DLPX
personnel in the event Harland exercises its right to terminate this Agreement
and upon 90 days’ written notice to DLPX or upon mutual written agreement of the
Parties. Following any termination of the Agreement there are no restrictions
upon Harland regarding soliciting, interviewing, or hiring DLPX personnel.”

 

  4. The Parties agree to add Jeffersonville to the list of current
installations in Section 2.1.

 

 

* Competitive information omitted.

 

1



--------------------------------------------------------------------------------

  5. The first sentence of Section 2.1.1 is deleted in its entirety and replaced
with the following for all purposes:

“New locations may be added upon at least four months’ written notice and
acceptance by DLPX, not to be unreasonably withheld.”

 

  6. The first three sentences of Section 2.1.2 are deleted in their entirety
and replaced with the following for all purposes:

“Should Harland elect to self maintain, DLPX agrees to sell parts and
consumables for the Equipment of the same quality and up-time effectiveness to
Harland for the life of the installed equipment, or, until DLPX declares the
equipment has reached end-of-life (EOL) with at least four years’ written
notice, whichever occurs first. Consumables and parts will be sold at the prices
set forth on schedule H (Parts and Consumable Price List). Subject to
Section 1.2, any changes to the prices in Exhibit H will be (a) limited to * per
calendar year, (b) occur only after sixty days’ written notice and (c) be
limited to *.

 

  7. Section 2.2.1 is deleted in its entirety and replaced for all purposes with
the following:

“2.2.1 Remedy- If DLPX is unable to restore the Equipment to good working order
within 30 days of notice, as defined in Schedules B & D, DLPX will *.

 

  8. The first two sentences in Section 2.3 are deleted and replaced for all
purposes with the following:

“DLPX will provide on-site support services to Harland during Product Protection
Plan hours. DLPX will also provide 24 hour/5days a week telephonic assistance to
DLPX on-site personnel.”

The remainder of Section 2.3 remains unchanged.

 

  9. Section 3.1 is deleted in its entirety and replaced for all purposes with
the following:

“3.1 Harland agrees to provide a suitable environment, appropriately trained
personnel, and a qualifying process to insure suitable paper for the Equipment
as specified by DLPX in the International Business Guide (form #: 0974490-301,
Revision January, 2000 - AE) including base stock as pursuant to a mutual
written agreement between Harland Clarke and DLPX. DLPX shall have the right to
recover additional charges or terminate this Agreement if these specifications
are not met within 60 days after written notification from DLPX.”

 

  10. Section 4.3 is amended to insert the word “active” in the first sentence
between “each” and “system” and in the last sentence between “per” and “system”.

 

  11. Section 4.5 is deleted in its entirety and replaced for all purposes with
the following:

“4.5. OPSYS Maintenance: DLPX will provide the OPSYS maintenance program for all
systems installed at a Harland location for an annual charge of * per system
effective January 1 of each calendar year for the term of this Agreement
provided that at the beginning of each year or when DLPX has knowledge of a
required change, DLPX will submit a statement of work with the anticipated
schedule

 

 

* Competitive information omitted.

 

2



--------------------------------------------------------------------------------

for expected changes to the software for the coming calendar year or as
scheduled to occur. At the beginning of each year a synopsis and review of the
previous year’s changes will be done to determine the cost benefit or
substantiation of the annual charges with value added by the update.”

 

  12. The last sentence of Section 4.6 is deleted in its entirety and is
replaced for all purposes with the following:

“If relocation of equipment is to occur on the weekend, rates outlined in
Section 4.4 for on-site DLPX personnel will apply and the total charge for the
weekend move must be mutually agreed prior to the relocation.”

 

  13. The second sentence of Section 5.1 is deleted in its entirety and is
replaced for all purposes with the following:

“All variable maintenance and consumable charges shall be made monthly in
arrears based upon the reporting by each Harland facility and are payable in
full, net 30.”

 

  14. Section 7 is deleted in its entirety and is replaced for all purposes with
the following:

“7. DISCLAIMERS AND LIMITATION OF LIABILITY

 

  7.1 DLPX makes no warranty or representation, express or implied, concerning
any services or materials or consumables provided hereunder. DLPX’s sole
obligation shall be to keep the Equipment in, or restore the Equipment to, good
working order in accordance with the provisions of this agreement. DLPX
EXPRESSLY DISCLAIMS IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. DLPX does not assure uninterrupted operation of the
Equipment. As regards consumable items, DLPX’s sole obligation shall be to
remove exhausted consumable items from the Equipment and replace the same.

7.2 DLPX shall indemnify and hold Harland harmless from and against all claims,
damages and liabilities, including attorney fees, arising from DLPX’s wrongful,
negligent conduct or material breach of the Agreement.”

7.3 .DLPX’s maximum liability, and the maximum exposure for DLPX under this
indemnity provision under this Agreement is capped at the maximum limits of
insurance provided in Section 8.11. For further clarification, so long as DLPX
is compliant with the obligations of the Agreement as provided in Section 7.1,
Harland Clarke agrees that satisfaction of any claim falling under this
provision will be limited to the insurance proceeds.”

7.4 Harland shall indemnify and hold DLPX harmless from and against all claims,
damages and liabilities, including attorney fees, arising out of personal injury
or property damage resulting from the gross negligence or willful misconduct of
Harland or its employees.

 

  15. Sections 8.4 and 8.7 are deleted in their entirety. The remaining sections
in Section 8 will retain their original numbering.

 

3



--------------------------------------------------------------------------------

  16. Section 8.11 is deleted in its entirety and is replaced for all purposes
with the following:

“8.11 DLPX shall continuously maintain the following insurance:

 

  – Commercial General Liability or Umbrella/Excess Liability occurrence form
coverage with limits of at least $5,000,000 or for personal injury, bodily
injury, and property damage (including loss of use) for any one occurrence and
an aggregate limit of $10,000,000.

 

  – Software and Technology Errors and Omissions Insurance with limits of at
least $2,000,000 per occurrence and an aggregate limit of $5,000,000.

 

  – Harland and its subsidiaries to be additional insureds on the above named
liability policies.

 

  – Crime Insurance with limits of at least $2,000,000 including Employee
Dishonesty and Computer Crime, that provides coverage for losses incurred by
Harland and its subsidiaries arising from the activity of DLPX employees.
Harland and its subsidiaries shall be named as a third party Loss Payee up to
its insurable interests.

DLPX agrees not to make any claim against Harland for loss or damage to DLPX
property stored or used on Harland property.

DLPX shall maintain Workers’ Compensation Insurance and Employers’ Liability
(E.L.) Insurance. Limits under the E.L. insurance shall not be less than
$1,000,000 each accident for bodily injury by accident or $1,000,000 each
employee for bodily injury by disease. DLPX and its insurer(s) agree to waive
subrogation against Harland and its subsidiaries except in the case of gross
negligence.

DLPX shall provide Harland with certificates of insurance demonstrating coverage
and additional insured status as required herein with Harland named as the
certificate holder. Certificate(s) shall be produced on an Accord form or on a
substantially similar form. Cancellation clause must provide at last 30 days
written notice prior to expiration or cancellation of insurance and omit the
phrases “endeavor to” and “but failure to do so shall impose no obligation of
any kind upon the insurer, its agents or representatives.” Such certificate(s)
must be received within 30 days of the execution of this Amendment. Renewal
certificates must be delivered prior to the anniversary date of this Amendment
and/or upon demand by Harland. All certificates of insurance shall be mailed to
Harland Clarke, Attn: David Berry, Risk Manager with a copy to Corporate
Procurement, 10931 Laureate Drive, San Antonio, TX 78249.

All insurance required herein shall be provided by carriers with a Best’s rating
of at least “A” and a financial rating of at least X.

 

  17. New Section 8.19 is added for all purposes as follows:

“The parties agree that Exhibits A, C, and E do not exist.”

 

  18. Section 10 is deleted in its entirety and is replaced with the following
for all purposes:

“10. Escrow Provisions *

 

 

* Competitive information omitted.

 

4



--------------------------------------------------------------------------------

Except as provided herein, the Agreement remains unchanged and in full force and
effect.

IN WITNESS WHEREOF, this Amendment has been duly executed by authorized
representatives of the Parties.

 

DELPHAX TECHNOLOGIES, INC.     HARLAND CLARKE CORP.

M. H. Kuhn, Jr.

   

Rita Wenthold

Name     Name

VP, Customer Support

   

Executive Director, Category Mgt & Sourcing

Title     Title

/s/ M. H. Kuhn Jr.

   

/s/ Rita Wenthold

Signature     Signature DATE: 3/7/08     DATE: 3/10/08

 

5